                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


WAHOOWA, INC., and
SUVAC, INC.,

                              Plaintiffs,

v.                                                  CIVIL ACTION NO. 3:19-0717

CONSOL OF KENTUCKY, LLC, and
CONSOL ENERGY, INC.,

                              Defendants/Third Party Plaintiffs/Cross Claimants,

v.

JAMES H. BOOTH,

                              Third Party Defendant.


SOUTHEASTERN LAND, LLC,


                              Cross Defendant.


                         MEMORANDUM OPINION AND ORDER

       Pending is Plaintiffs’ First Motion to Join and Amend Complaint, ECF No. 52. The

proposed amended complaint contains four changes. First, Plaintiffs wish to join CNX Resources

Corporation as a defendant. Id. ¶ 3–4. Plaintiffs claim that defendant Consol Energy, Inc. changed

its name to CNX Resources Corporation, so CNX is liable. Id. Second, Plaintiffs wish to add a

new cause of action that addresses an alleged breach of a Lease Guarantee Agreement by defendant

Consol of Kentucky, LLC. Id. ¶ 6. Third, the proposed amended complaint explains more fully

Plaintiffs’ reasons for asserting the defendants are jointly liable. Id. ¶ 7. Fourth, the proposed
amended complaint removes allegations against Southeastern Land, LLC in light of the Court’s

prior entry of Default Judgment against Southeastern. Id. ¶ 9.

       Under Federal Rule of Civil Procedure 15(a)(2), Plaintiffs may amend their complaint

“only with the opposing party’s written consent or the court’s leave.” A court “should freely give

leave” to amend “when justice so requires.” The defendants did not oppose Plaintiffs’ Motion, and

the Court finds no reason to deny it. The Court therefore GRANTS the Motion (ECF No. 52) and

DIRECTS the Clerk to file the proposed amended complaint. The Court further DIRECTS the

Clerk to send a copy of this Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

                                             ENTER:         March 4, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
